UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-6779



GEORGE GOINS,

                                                Petitioner - Appellant,

          versus


ATTORNEY GENERAL     OF NORTH    CAROLINA; RICK
JACKSON;    NORTH    CAROLINA    DEPARTMENT  OF
CORRECTION,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Paul Trevor Sharp, Magis-
trate Judge. (CA-97-1119)


Submitted:   August 13, 1998                 Decided:   October 23, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Goins, Appellant Pro Se. Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge’s* order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). We have reviewed the record and the magistrate judge’s opin-

ion and find no reversible error. Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the magistrate judge. Goins v. Attorney General of North Carolina,

No. CA-97-1119 (M.D.N.C. May 18, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (1994).


                                2